Citation Nr: 0331160	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  00-16 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to initial evaluation for post-traumatic stress 
disorder (PTSD); in excess of 30 percent from January 29, 
1999 to May 7, 2000, and in excess of 50 percent on and 
after May 8, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1975.

The claims file contains a report of a rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO), in Detroit, Michigan.  The RO granted entitlement to 
service connection for PTSD with assignment of a 30 percent 
evaluation effective January 29, 1999.  The RO deferred 
consideration of the evaluation of service-connected 
bronchial asthma then rated as 30 percent disabling.

The veteran appealed a February 2000 rating decision wherein 
the RO affirmed the 30 percent evaluation for PTSD and the 
30 percent evaluation for bronchial asthma.

Although the veteran indicated on his June 2000 substantive 
appeal to the Board of Veterans' Appeals (Board) that he was 
appealing the rating decision as to his PTSD and bronchial 
asthma, when he provided oral testimony before a Decision 
Review Officer at the RO in August 2000, he indicated that 
he was limiting his appeal to the evaluation assigned for 
PTSD.  The subsequent statements on file from the local and 
Board representatives indicate that the appeal continues to 
be limited to the evaluation assigned for PTSD.  
Accordingly, the Board has construed the current appeal as 
limited to the evaluation for PTSD.

In December 2000 the Decision Review Officer granted 
entitlement to an increased evaluation of 50 percent for 
PTSD effective May 8, 2000.

Service connection has been granted for coronary artery 
disease as due to Type II diabetes mellitus, rated as 100 
percent disabling; PTSD, rated as 50 percent disabling; 
bronchial asthma, rated as 30 percent disabling; spasm in 
duodenum with history of peptic ulcer disease, rated as 20 
percent disabling; peripheral vascular disease in the left 
leg as due to Type II diabetes mellitus, rated as 20 percent 
disabling; peripheral vascular disease in the right leg as 
due to Type II diabetes mellitus, rated as 20 percent 
disabling; peripheral neuritis in the left foot as due to 
Type II diabetes mellitus, rated as 10 percent disabling; 
erectile dysfunction as due to Type II diabetes mellitus, 
rated as noncompensable; and diabetic neuropathy as due to 
Type II diabetes mellitus, rated as noncompensable.  
Entitlement has been established to special monthly 
compensation at the housebound rate and for loss of use of a 
creative organ.


FINDING OF FACT

The competent and probative evidence of record establishes 
that the veteran has been rendered totally disabled, 
socially and industrially, as the result of PTSD.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD, 
effective from January 29, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from December 1969 to June 
1975, and his serviced includes a tour of duty in Vietnam.  
His decorations include a Combat Infantryman's Badge, a 
Vietnam Cross of Gallantry with 4 Palms, a Vietnam Service 
Medal with 4 Bronze Service Stars, an Air Medal, and a 
Vietnam Campaign Medal with 60 Device.

The veteran filed a claim of entitlement to service 
connection for PTSD on January 29, 1999.

VA conducted a special psychiatric examination of the 
veteran in August 1999.  He was noted to have served as an 
infantryman with the First Cavalry Regiment and to have 
experienced high magnitude combat stressors.  He was noted 
to be receiving medication for anxiety and depression at the 
VA mental health clinic.  He had been undergoing regular 
psychotherapy at least once weekly and more often when 
needed.  
Psychometric testing established that he had met the 
criteria for a diagnosis of PTSD, noted to have severely 
affected him since his military experiences in Vietnam, and 
to have worsened since his retirement.  He was reported to 
have retired from Chrysler Stamping Plant after 25 years as 
a large press operator.

The veteran reported the intensity of his combat stressors, 
and his disturbed and disorganized behavior following 
sustained exposure through threat and loss.  He was 
constantly reexperiencing those events intrusively in 
nightmares and disturbed sleep, need to avoid situations 
associatively similar, and persistent symptoms of arousal, 
fear, anger, depression, and distrust.  He revealed that 
directly or indirectly, he had been suicidal in thought and 
action for many years.  

Suicidal ideation was not current.  While homicidal thoughts 
were denied, the veteran indicated that he was careful to 
avoid circumstances in which he might lose control of anger.  
He avoided confrontations.  Mood was depressed.  He 
indicated that he was characteristically anxious and a nail 
biter, demonstrating that his nails were almost all bitten 
away.  The Axis I diagnoses were PTSD, severe, prolonged 
with chronic anxiety and depression.  Social, interpersonal, 
and occupational disablement was considered severe.  The 
Global Assessment of Functioning (GAF) score was 48.

A December 1999 VA psychotherapy report shows the veteran 
was referred for evaluation of recurrent recollections, 
nightmares, occasional flashbacks, avoidance of memory 
triggers, social detachment, anhedonia, poor concentration, 
sleep disruption, and irritability.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in August 2000.  A transcript of his 
testimony has been associated with the claims file.  He 
elaborated on his PTSD symptomatology, and how it had 
adversely affected him on a daily basis.

A May 2001 application for increased compensation based on 
individual unemployability shows the veteran reported that 
he became too disabled to work in September 1995.  

He reported occupational experience as a large press 
operator with Chrysler.  He indicated that he did not work 
from 1989 to 1995 because he was on a disability retirement 
list.  He indicated that he had completed four years of high 
school.

VA mental health clinical records dated in May 2001 show 
that veteran's symptomatology was diagnosed as PTSD, panic 
disorder, and major depression in partial remission.

VA conducted a special psychiatric examination of the 
veteran in October 2001.  He reported that he was in receipt 
of disability benefits from the Social Security 
Administration.  He had last been gainfully employed in 1989 
as a large press operator for Chrysler Motor Company.  He 
left this position after 18 1/2 years due to PTSD, a left leg 
injury, as well as asthmatic problems.  Other jobs included 
security guard and driver.  He reported his combat stressors 
which were recorded.  

The veteran reported that his current PTSD symptoms included 
recurring, intrusive, and distressing recollections of the 
events in Vietnam.  He also described feelings of detachment 
and estrangement from others, persistent avoidance of 
crowds, difficulty managing feelings of anger, difficulty 
falling and staying asleep, concentration difficulties, 
hypervigilance and an exaggerated startle response.  He 
admitted to having been arrested for disturbing the peace 
two years previously.  He acknowledged a history of violent 
interactions with others in the past, but none recently.

The veteran reported having multiple psychiatric 
hospitalizations, the most recent having taken place at the 
Detroit VA Medical Center in March 1999, following a suicide 
attempt in which he wanted to place a gun against his head 
and end his life until a friend intervened and convinced him 
to do otherwise.  The veteran indicated that he was 
currently under the care of a psychiatrist.  He indicated 
current emotional complaints including mildly depressed 
mood, but denied any current suicidal or homicidal ideation.  

He complained of feelings of impatience, irritability, 
insomnia, and a variable appetite with a 45 pound weight 
gain in the past five months.  He reported persistent 
anxiety, chronic fatigue, loss of interest in being with 
others, lack of self-confidence, and nightmares 
approximately four times per week associated with events in 
Vietnam.

On mental status examination the veteran was oriented times 
three.  His recall and concentration were intact.  Insight 
appeared fair as did formal operational judgment and 
problem-solving skills.  Daily activities were solitary in 
nature.  Mood was euthymic and affect was appropriate to the 
content of discussion.  Suicidal risk appeared low.  The 
Axis I diagnosis was combat-related PTSD.  The current GAF 
score was 55.  The examiner recorded that the service-
connected psychiatric disability prevented the veteran from 
performing the mental activities required by employment.


Criteria

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  The CAVC has acknowledged, however, that 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




PTSD

The rating criteria for PTSD under Diagnostic Code 9411 
contemplate that a 50 percent evaluation is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, as revised in the 1994, fourth edition (DSM-IV).  
Id.

If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause an occupational or social 
impairment equivalent to what would be caused by the 
symptoms listed in that diagnostic code, the appropriate, 
equivalent rating will be assigned.  Id.

Under the revised criteria when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length 
of remissions, and the veteran's capacity for adjustment 
during periods of remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  DSM-IV at 
32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  Id.


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to a 
disability rating in excess of 50 percent for PTSD with 
depression has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of benefits.  Therefore, any outstanding development 
not already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist 
constitute harmless error.


Initial Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).

The earlier dated records referable to brief mental health 
clinical evaluations of the veteran in the late 1990's only 
begin to tell what eventuated in an unfolding sequence of 
events with respect to the severity of PTSD symptoms which 
had already been in progress for many years.  The GAF scores 
given over a period of time in the confines of the current 
appeal average from the higher 40's to the mid-50's, and 
reflective of the veteran's inner turmoil with respect to 
the disabling manifestations of PTSD which, on the basis of 
the evidentiary record have been ongoing for many years.  
Such has been clearly noted on the formal VA special 
psychiatric examinations of record.

The appellant is a combat veteran who participated in the 
war in Vietnam.  During VA mental health evaluations and 
examinations he has recounted the multiple symptoms he has 
been experiencing for many years as a result of his 
stressors in service.  He filed a claim of entitlement to 
service connection for PTSD and was almost immediately 
service-connected.  

The question for appellate review is whether the evaluations 
he has been assigned since the effective date of his claim 
adequately compensate for the nature and extent of  the 
severity of PTSD.  The Board is of the opinion that they do 
not.  In this regard, the Board notes that undoubtedly the 
veteran is unable to work as was expressed by a VA examiner 
during the course of his last formal examination.  In fact, 
as the record shows, he has been disabled from working since 
1989 and is in receipt of disability benefits from the 
Social Security Administration for disabilities including 
PTSD.  A similar situation exists with respect to social 
adaptation.  The record shows that he has gradually been 
decreasing any meaningful social contact.  One could say at 
this point, on the basis of the most recent evidence of 
record, that he is to a great degree socially isolated.  In 
this regard, when last formally examined by VA, he recounted 
a daily schedule of solitary activities.

The GAF scores of record show the nature and extent of his 
psychiatric impairment which is significant.  It is an 
inescapable fact that the veteran can never return to any 
gainful employment or engage in any meaningful social 
endeavors in view of the almost paralyzing effects of PTSD, 
and such, as noted above, was recognized by a VA examiner.  
Although the most recent VA examiner rated the veteran's 
PTSD with a GAF score of 55, this score did not take into 
consideration the fact that the veteran has been diagnosed 
with depression and anxiety as well.  However, under 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), the signs 
and symptoms resulting in that GAF score must be attributed 
to the service-connected PTSD.

The evidence is at least in equipoise in showing that the 
veteran is totally disabled from an industrial and social 
point of view, warranting entitlement to a 100 percent 
rating.  See 38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411, Alemany, supra.

The veteran is totally disabled, thereby warranting a 100 
percent evaluation.  This is not surprising in view of the 
veteran's extensive combat history for which he has been 
awarded citations in recognition of his fine service.  


The question remains as to when to make effective the grant 
of a 100 percent evaluation, and whether there exists a 
basis for assigning "staged ratings".  See Fenderson, supra.  
The Board without hesitation is of the opinion that the 
evidentiary record adequately supports assignment effective 
the date of the grant of service connection on January 29, 
1999.  In this regard, the Board finds that any reasonable 
doubt existing in this case should be resolved in favor of 
the veteran.  See Gilbert, supra.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD 
effective from January 29, 1999, is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



